Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, involve certain so-called sodium para-amino salicylate exported from Western Germany and entered at the port of San Francisco, Calif.
Stipulated facts, upon which the cases have been submitted, establish that the proper basis for appraisement of the merchandise in question is American selling price, as defined in section 402(g) of the Tariff Act of 1930, as amended, and that such statutory value therefor is as follows, according to the periods of exportation involved herein:
Export Item Period Price
sodium para-amino salicylate_ 1956 $2.20 per lb., less 1 per
sodium para-amino salicylate_ 1957 centum, net packed
sodium para-amino salicylate- 1958 $2.10 per lb., less 1 per centum, net packed $1.90 per lb., less 1 per centum, net packed
I so hold.
Judgment will be rendered accordingly.